Detailed Action
Claims 1-3, 5-10 and 12-15 are pending in this Application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment.
Claims  1-3, 5, 7-10, 12 and  have been amended
Claims 4 and 11  have been cancelled .
New claim 15 has been added  .

Response to Argument.
a. 	Based on the Applicant amendment and argument, the rejection of claims under 35 U.S.C 101  and the 103-rejection based on US 2016/0140738 to Asaka  is expressly withdrawn. 
b.  	To make response to the applicant argument as clearly as possible. First  the meaning of “anisotropy”  based on the specifications is discuss, since the amended claims mainly focus on the interpretation of  the anisotropy. 
The specification in page 16 lines 15- 20,  disclosed “an anisotropic curve indicating how the brightness value (signal strength) changes in accordance with the change in the beam incident direction is calculated.” Thus, based on the specification an  anisotropy measures  brightness,  an anisotropy curve measure change in brightness. Further the specification in  page 16 lines 15- page 17 line 5,  disclosed “anisotropy of a tissue in a deep layer far from the body surface is influenced by the anisotropy of a tissue in a shallow layer close to the body surface. … Specifically, the anisotropy curve of a tissue in a shallow layer is determined, and anisotropies of tissues in deeper layers are sequentially calculated from the layer next to the shallow layer so that the influences of the anisotropic curves of tissues in the shallower layers are compensated for.” 
c.  Now return to the Applicant amendment. Claim 1 has been amenders as follow “wherein the processing circuitry is further configured to detect a first anisotropy of an anisotropy detection target tissue by compensating for an influence of a second anisotropy of a tissue closer to a body surface than the anisotropy detection target tissue. Specifically claim 1 has been amended  by  cancelling claim 4 and incorporating  into claim 1,  and in addition the amended claim 1 include new limitations that classify  “an anisotropy (described in the original claim 4) into a first anisotropy and a second anisotropy. Thus,  the scope of claim1  as amended is different from the scope of the combined  claims 1 and 4 as originally disclosed.  
b.   The terms “ first anisotropy” and the “second anisotropy” based on the specification  suggest that  the target tissue has two separate  regions  one region associated to the first anisotropy and the other region associated to the second anisotropy. But the claim  as amended not clearly  describe these two separate regions of the tissue.  However, the specification as discuss above  describes   two regions, i.e., deep layer far from the body surface and shallow layer close to the body surface, associated to the tissue.  Specifically, the specification disclosed  “ the anisotropy of a tissue in a deep layer far from the body surface is influenced by the anisotropy of a tissue in a shallow layer close to the body surface” 
c	The amended claim 1  is not clear.  The introduction of “ first anisotropy” and  “the  second anisotropy to claim 1  make  the limitation “a second anisotropy of a tissue closer to a body surface than the anisotropy detection target tissue” unclear, because  the body surface is not clearly specified.  Specifically, it is not clear  whether the body  surface  is  surface  different from the surface that contain target tissue or  the  deep region of the tissue  or the hallow region of the tissue? The body surface should be clearly  specified.  For example,  the body surface  may be specified based on a shallow region which is close to the surface of the tissue or the  deep region which is far from the  surface of the tissue  as described in the specification, or based on the  combination of thereof.    

d	Claim 8 is also amended in in similar  manner as claim 1. Thus, argument discuss above to claim 1 is also applied to claim 8.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


.         Claims 1-3, 5-10 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
            Claim 1 recites “a second anisotropy of a tissue closer to a body surface than the anisotropy detection target tissue”. The  term “ closer to a body surface” makes the claim unclear. Specifically, it is not clear  whether the body  surface  is  surface  different from the surface that contain target tissue, or the surface  associated to the deep or hallow  region of the tissue. The body surface should be clearly  specified.  For example, as described in the specification,  the body surface  may be specified based on the relation between the body surface and shallow region which is close to the surface of the tissue,  or  based on  the relation  between the body surface the deep region which is far from the  surface of the tissue , or based on the  combination of thereof.    
            The 112b rejection reason  applied to calm 1 above  also apply  to claim 8 as well. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 15 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Dubois et al., (hereafter Dubois), “Local Texture Anisotropy as an Estimate of Muscle Quality in Ultrasound Imaging” ultrasound in Medicine & Biology, published  February 2018.

Regarding claim 15,  Dubois teaches An ultrasonic diagnostic apparatus  comprising processor circuitry  (page 3 left col. 3rd and 4thpars. , a computer  with image processing software such as MATLAB to  process an ultrasound images. Specifically the analysis of images was performed in MATLAB (see page 3 left col. TAI computation section) configure to:
acquire a plurality of ultrasonic images relating to a subject the plurality of ultrasonic images (page 3 left col., 1st par., B-Mode ultrasound images were obtained in the short head of the biceps brachii using an Aixplorer Ultrasound device) being obtained by varying an incident direction of an ultrasonic beam( page 3  left col., 3rd par., and Page 3 right 2nd par., the probe was rotated and carefully aligned with the direction of muscle fascicles to acquire ultrasound images. The texture anisotropy index (TAI) measure the orientation of the ultrasound signal. Specifically TAI obtained based on the orientation of the ultrasound image signal. For example TAI is equal to one   indicates strong predominance of orientation of in signal, and when TAI is equal to zero indicates a diffuse ultrasound signal with no orientation predominant. Thus, different TAI   values between 0 and 1, indicate different   orientations of the ultrasound incident image signal.),
detect, based on the plurality of ultrasonic images, anisotropies at positions in an ultrasonic image with respect to the ultrasonic beam(  Fig.1 page 2  last par.,  as illustrated in Fig. 1  the ultrasound image is segmented into a plurality of rectangular regions of interest,  and a texture anisotropy index (TAI) for each region of interest is calculated); 
classify tissues of the subject into regions based on brightness values of the ultrasonic image  and the anisotropies  (Figs. 1 and 2, page 3 section TAI computation,  and Quantiﬁcation of mean muscle echo intensity, as illustrated in Figs. 1 and 2, the intensity GSI  equation shown in page 3,, Texture anisotropy index (TAI) and gray-scale index (GSI) are applied to classify ultrasound images of  muscle, wherein  TAI and GSI utilize to classify the quality of the muscle based the weakness and strength of the muscle, and the gray-scale index utilized  to measure the intensity (brightness ) of the images);  
wherein the processing circuitry is further configured to calculate an anisotropic curve indicating how the brightness values changes based on the incident direction (Texture anisotropy index (TAI) measure  the intensity (brightness) of the image as a function of TAI index value that ranges between 0 and 1. High TAI index value indicates  the image bright, while low TAI value indicates the image is dark. Thus, the brightness of the images increase as a function of TAI index value), and classify the tissues into the regions by grouping the tissues using the anisotropic curve (Figs. 1 and 2, page 3 section TAI computation,  and Quantiﬁcation of mean muscle echo intensity, as illustrated in Figs. 1 and 2, the intensity GSI  equation shown in page 3,, Texture anisotropy index (TAI) and gray-scale index (GSI) are applied to classify ultrasound images of  muscle, wherein  TAI and GSI utilize to classify the quality of the muscle based the weakness and strength of the muscle, and the gray-scale index utilized  to measure the intensity (brightness ) of the images.  Further  as shown in  Fig. 2, Texture anisotropy index (TAI) classify  moderate (A) and severe (B) muscles  based on TAI index values that range between 0 and 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale  supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,6-7,8-9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dubois, “Local Texture Anisotropy as an Estimate of Muscle Quality in Ultrasound Imaging”, ultrasound in Medicine & Biology, published  February 2018,  in view of   Hu et al., (hereafter Hu),  US 20200311370, filed  on June 11, 2019.

Regarding claim 1,  Dubois teaches An ultrasonic diagnostic apparatus  comprising processing circuitry  (page 3 left col. 3rd and 4thpars. , a computer  with image processing software such as MATLAB to  process an ultrasound images. Specifically the analysis of images was performed in MATLAB (see page 3 left col. TAI computation section) configure to
acquire a plurality of ultrasonic images relating to a subject the plurality of ultrasonic images (page 3 left col., 1st par., B-Mode ultrasound images were obtained in the short head of the biceps brachii using an Aixplorer Ultrasound device) being obtained by varying an incident direction of an ultrasonic beam( page 3  left col., 3rd par., and Page 3 right 2nd par., the probe was rotated and carefully aligned with the direction of muscle fascicles to acquire ultrasound images. The texture anisotropy index (TAI) measure the orientation of the ultrasound signal. Specifically TAI obtained based on the orientation of the ultrasound image signal. For example TAI is equal to one   indicates strong predominance of orientation of in signal, and when TAI is equal to zero indicates a diffuse ultrasound signal with no orientation predominant. Thus, different TAI   values between 0 and 1, indicate different   orientations of the ultrasound incident image signal.),
detect, based on the acquired plurality of ultrasonic images, anisotropies at positions in an ultrasonic image with respect to the ultrasonic beam(  Fig.1 page 2  last par.,  as illustrated in Fig. 1  the ultrasound image is segmented into a plurality of rectangular regions of interest,  and a texture anisotropy index (TAI) for each region of interest is calculated); 
classify tissues of the subject into regions based on brightness values of the ultrasonic image  and the detected anisotropies  (Figs. 1 and 2, page 3 section TAI computation,  and Quantiﬁcation of mean muscle echo intensity, as illustrated in Figs. 1 and 2, the intensity GSI  equation shown in page 3,, Texture anisotropy index (TAI) and gray-scale index (GSI) are applied to classify ultrasound images of  muscle, wherein  TAI and GSI utilize to classify the quality of the muscle based the weakness and strength of the muscle, and the gray-scale index utilized  to measure the intensity (brightness ) of the images);  
However, it is noted that Dubois does not specifically teach “ the processing circuitry is further configured to detect a first anisotropy of an anisotropy detection target tissue by compensating for an influence of a second anisotropy of a tissue closer to a body surface than the anisotropy detection target tissue”.
On the other hand  Hu teaches  the processing circuitry is further configured to detect a first anisotropy of an anisotropy detection target tissue by compensating for an influence of a second anisotropy of a tissue closer to a body surface than the anisotropy detection target tissue ([0025] and [0028],  Hu specifically teaches a microprocessor determine  the brightness of the LEDs reflect on the surface of the skin of the finger, and the brightness of the LEDs reflect on veins deeper below the skin. The microprocessor further individually adjusts the brightness of the LEDs  that are located on veins deeper below the skin and close to the surface of the skin. The  first anisotropy of an anisotropy detection target tissue corresponds to the brightness of the LEDs reflect on the surface of the skin and just below the surface of the skin. This corresponds is derived based on the specification of this application. In the specification the  anisotropy is defined  in terms of  brightness value, and the anisotropic curve defined  how the brightness value change as discuss in section [b] above. Furth the Applicant disclosed the anisotropy of a tissue in a shallow layer close to the body surface.  Thus, brightness measured on the surface  and just below the surface of the skin of the finger  in different layers of the finger that  contain the vines corresponds to the anisotropy of a tissue in a shallow layer close to the body surface than the anisotropy detection target tissue .  Hu further teaches by adjusting the brightness below  the surface of the skin  uniform brightness that match  with the brightness on the surface of the skin is  obtained. Thus, the brightness on the surface of skin compensated(adjusted)  by increasing  the brightness deeper below the skin and close to the surface of the skin.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate technique adjusting  a brightness of an image by increasing the brightness of a deep portion of the image to obtain the  image with uniform brightness taught by Hu into Dubois.
The suggestion/motivation for doing so would have been to generate a high-quality image of a tissue with a uniform color that allows to observe clearly the feature of the image 

Claim 8 is rejected the same as claim 1 except claim 8 is directed to method claim. Thus, argument analogous to that presented above for claim 1 is applicable to claim 8.

Regarding claim 2, Dubois  teaches  the processing circuitry is further configured to classify tissues corresponding to muscles of the subject (Figs. 1 and 2, a computer  with image processing software such as MATLAB to  process an ultrasound images configured to classify  muscle composition of ultra-sound images  based on pixel intensity using  gray scale  index (GSI) and texture anisotropy index (TAI))  ).  

Claim 9 is rejected the same as claim 2 except claim 9 is directed to method claim. Thus, argument analogous to that presented above for claim 2 is applicable to claim 9.

Regarding claim 6, Dubois teaches the processing circuitry is further configured to cause a display to display a segmentation image in which the tissues of the subject are classified (Figs. 1 and 2, for example Fig.2 display the ultrasound image of the muscle  impairments in two patients with inclusion body myositis).   


Claim 13 is rejected the same as claim 6 except claim 13 is directed to method claim. Thus, argument analogous to that presented above for claim 6 is applicable to claim 13.

Regarding claim 7, Dubois teaches the processing circuitry is further configured to classify the tissues by clustering based on the brightness values and the detected anisotropies (page 3 section Quantiﬁcation of mean muscle echo intensity, as discussed above the images of the ultrasound muscles are classified as weak or strong based on pixel intensity (brightness) using gray-scale index (GSI), and the pixels are grouped together by rescaling between 0 and 1 as shown in equation see page 3 the pixels intensity of the ultrasound images grouped (clustered) together based on intensity  of the pixels   using gray scale-indexing GSI formula as shown in page 3, wherein  intensity  measures how bright or dark the pixels are (i. e, brightness of the pixels). The ultrasound images are classified as moderate or severe impairment   based on GSI value as shown in Fig.2.  Thus, the images are classified by grouping pixels based on brightness value. ).   

Claim 14 is rejected the same as claim 7 except claim 14 is directed to method claim. Thus, argument analogous to that presented above for claim 7 is applicable to claim 14.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dubois “Local Texture Anisotropy as an Estimate of Muscle Quality in Ultrasound Imaging” , in view of Hu, US  20200311370,  further in view of  Yoon; Ki-Sang (hereafter Yoon) US 20150121277 A1, published on April 30, 2015. 
Regarding claim 5,  modified Dubois  teaches the processing circuitry  is further configured to calculate a brightness value of a brightness value  ( as discussed in claim 1 above Dubois teaches gray-scale index (GSI) was deﬁned  as the mean pixel intensity in a ROI of ultrasound image of a muscle, wherein pixel intensity measures brightness of the pixels )
However, it is noted that modified Dubois does not specifically teach “ calculation target by compensating for an influence of an attenuation amount of the ultrasonic beam in the tissue closer to a body surface than the brightness value calculation target”
On the other hand Yoon further teaches calculation target by compensating for an influence of an attenuation amount of the ultrasonic beam in a tissue closer to a body surface than the brightness value calculation target ([0006]-[0007], Due to the attenuation of the amplitude of an ultrasound echo signal according to distances or depths, the brightness of an ultrasound image may be non-uniform, a part of an object that is deep from the surface of a probe appears darker than a part of the object that is close to the surface of the probe. To compensate for the attenuation of an ultrasound echo signal, different gains are applied to ultrasound echo signals that are collected from different parts of an object. )
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate technique of  compensating the attenuation of an ultrasound echo signal  by applying different gains taught  by Yoon into modified Dubois.
The suggestion/motivation for doing so would have been to generate a high quality image of a tissue with a uniform color by removing color artifact caused by an amplitude attenuation of an ultrasound echo signal. 

Claim 12 is rejected the same as claim 5 except claim 12 is directed to method claim. Thus, argument analogous to that presented above for claim 5 is applicable to claim 12.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dubois “Local Texture Anisotropy as an Estimate of Muscle Quality in Ultrasound Imaging”   in view of Hu, US  20200311370, further in view of Mundy, et al. (hereafter Mundy), US 20030095692 A1 published on May 22, 2003

Regarding claim 3,  Dubois teaches the processing circuitry is further configured to classify the tissues of the subject based on in the brightness values and the anisotropies is greater than or equal to a threshold ( Fig.2 illustrates the ultrasound images extracted from  two patients muscles are classified based on texture anisotropy index (TAI) and Gray scale index (GSI) , anisotropy index (TAI) index is defined as 1-l1/l2 and minimum value zero and maximum value one)
However, it is noted that modified Dubois does not specifically teach “the processing circuitry classifies the tissues of the subject by grouping together the regions between which a degree of similarity in brightness values ”
On the other hand Mundy teaches the processing circuitry classifies the tissues of the subject by grouping together the regions between which a degree of similarity in brightness values  ([005], [0019],  Once an initial MR or CT image is obtained, the image is generally segmented. In the segmentation process, the pixels or voxels of the image are classified into a certain number of classes that are uniform with respect to some characteristic (ie intensity and texture (texture) etc.). For example, in the image after segmentation of the brain, brain substances can be classified into three classes: gray matter white matter, and cerebrospinal fluid. Clearly the classification of the tissue in three different class determined  by compering  pixel intensity value with a predetermined threshold value)   
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate technique of displaying the regions of interest together with  a plurality of decision parameters and anatomical context of the regions of interest taught by (see [009], claim 2) Mundy into Dubois.
The suggestion/motivation for doing so would have been to allow user of  modified Dubois to observe  and analyze   the geometric information, shape information, pixel intensity, size information and anatomical information derived from expert observation and knowledge of the given disease (see [0058],claim 3 and claim 4). 

Claim 10 is rejected the same as claim 3 except claim 10 is directed to method claim. Thus, argument analogous to that presented above for claim 3 is applicable to claim 10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fikirte T Ashine whose telephone number is (571)272-5460. The examiner can normally be reached M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FIKIRTE (Fiki) T ASHINE/              Examiner, Art Unit 3793       



/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793